TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 21, 2021



                                      NO. 03-21-00164-CV


                                         C. C., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
           BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                   AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating parental rights signed by the trial court on April 14,

2021. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the decree. Therefore, the Court affirms the trial court’s decree terminating

parental rights. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.